DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-16, 18 and 23 are pending. 
Claims 3, 6, 9, 11 and 23 are withdrawn. 
Claims 1, 2, 4, 5, 7, 8, 10, 12-16 and 18 are rejected.   

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-16 and 18) in the reply filed on 2/24/2022 is acknowledged.  The traversal is on the ground(s) that “the Examiner has not established that a serious search burden exists” because “the Examiner has not cited evidence showing that the present claims have achieved a separate status in the art or would require a different field of search.” Remarks 36. This is not found persuasive because page 3 of the Restriction requirement mailed on 10/6/2021 states explains that the inventions have a acquired a separate status in the art due to their different classification (namely C07D for Group I and A01N for Group II) and their recognized divergent subject matter, i.e., Group I is drawn to compounds, whereas Group II is drawn to a method of controlling pests as outlined on page 2 of the Restriction. In addition, it was noted that the inventions I and II require a different field of search. All of these facts were cited as evidence that a serious search burden exists. Since Applicant does not persuasively dispute these reasons, the Restriction is maintained.
Applicant’s election of the species 
    PNG
    media_image1.png
    212
    773
    media_image1.png
    Greyscale
 is acknowledged. The species is a compound of Formula (I), 
    PNG
    media_image2.png
    277
    411
    media_image2.png
    Greyscale
, wherein:

    PNG
    media_image3.png
    469
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    156
    401
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    299
    400
    media_image5.png
    Greyscale


Claims 1, 2, 4, 5, 7, 8, 10, 12-16 and 18 read on the elected species. 
Examination of the elected invention was conducted in accordance with the MPEP 803.02. The elected species was not found allowable over the prior art; however, incidental to searching the elected species, several non-elected species were found to be taught or suggested by the prior art. In the interest of compact prosecution, rejections over the non-elected species are included in this Office Action.
Examination of the Markush-type claim has been limited to the scope of the elected species and the rejected non-elected species of formula (I), 
    PNG
    media_image6.png
    394
    579
    media_image6.png
    Greyscale
, wherein:
A1 is CF3, A2 is S, 
R1 is H, 
R2 is Br or CF3,
R3 is H, Cl, Br, or F,
R4 is Br,
R5 is H,
(or, in the alternative, R2 is Br, and R4 is Br or CF3)
Q is
    PNG
    media_image7.png
    194
    319
    media_image7.png
    Greyscale
, A4=A5=A6=CH,
q is 1, R6 is H or Me,
X is 
    PNG
    media_image8.png
    198
    188
    media_image8.png
    Greyscale
, W is H, Me, Et, Pr, i-Pr, or n-Bu, and R11 is Me or Et
(or, in the alternative, R11 is H, Me, Et, Pr, i-Pr, or n-Bu, and W is Me or Et); 
and
A1 is CF3, A2 is O, 
R1 is H, 
R2 is CF3,
R3 is H, 
R4 is Cl,
R5 is Cl or F,
Q is
    PNG
    media_image7.png
    194
    319
    media_image7.png
    Greyscale
, A4=A5=A6=CH,
q is 1, R6 is Me,
X is 
    PNG
    media_image8.png
    198
    188
    media_image8.png
    Greyscale
, R11 is H, W is C1-alkyl substituted with -C(O)NH-C2-alkyl trisubstituted with fluoro.

Subject matter not embraced by the elected embodiment or the above identified non-elected species is therefore withdrawn from further consideration.  Claims 3, 6, 9, 11 and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Priority
This application claims the benefit of PRO 62/950,018, filed on 12/18/2019.

Information Disclosure Statement
The listing of references in the specification, e.g., page 1, have not been considered unless the references have been cited by the examiner on form PTO-892. Should Applicant wish to have the references considered, they must appear in a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office.

Specification/Abstract
The disclosure is objected to because of the following informalities:
Pages 81-86 depict the structure of examples 3.61 through 3.73 and 3.80 through 3.98, and each of which contain extraneous text such as “or1” , “or2”, “&2”, or “&3” with the structure.
Page 85 depicts the structure of examples 3.94 and 3.95 where the oxygen atom of the isoxazoline ring is obscured.
Page 110 depicts the structure of examples 9.3 through 9.6, each of which contain extraneous text “or1” overlapping with the structure.
Pages 134 depicts the structure of examples 1.1 or 1.2, which contains extraneous text “or1” overlapping with the structure.
In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be included. In this case, it is suggested that the descriptive phrase “isoxazoline derivatives” or “isoxazoline compounds” be included in the Abstract. For example, “The present invention provides isoxazoline derivatives 
Appropriate correction is required.

Claim Objections
Claims 1 and 2 are objected to because of the following informalities: 
Claim 1, line 1, recites “A compound formula (I)” which is an incomplete phrase. The following is suggested: “A compound of formula (I)”.
Claim 1, page 5, recites a -NC(O)R10- as an option for W1 or W2, which appears to be a misspelling of -N(R10)C(O)- since the structure generated by R10 being a ring member (of the W1-W2 ring) is structurally untenable.
Claim 1, page 6, recites a Markush group for R10 that includes oxo, which seems to be a mistake since R10 cannot chemically accommodate an oxo group. R10 only appears in the group -NC(O)R10-. When R10 is oxo, the resulting group is 
    PNG
    media_image9.png
    103
    199
    media_image9.png
    Greyscale
, which is chemically untenable because the valence of the central carbon atom is exceeded.
Claim 1, page 6, recites a Markush group for X that states “selected from the group O, S, and N”, which would be more grammatically correct and consistent with the claim language if replaced with “selected from the group consisting of O, S, and N”.
Claim 1, page 6, recites a list of substituents for the heteroaryl group of “X”. The list would be clearer if, instead of commas, semicolons were used to separate the substituents. For example, “the group consisting of halogen; cyano; nitro; hydroxyl; C1-C4 alkyl optionally substituted with 1 to 5  substituents independently selected from the group consisting of halogen, cyano, hydroxyl, oxo,…and -C(O)NH-C1-C6 haloalkyl; C3-6 cycloalkyl;…”
Claim 1, page 6, recites a Markush list of substituents that includes an embedded Markush group for substituents of C1-C4, C1-C6 alkyl, or -C(O)-C1-C6 alkyl groups. The claim would be clearer if, instead of commas, semicolons were used to separate the substituents. For example, “the group consisting of hydrogen; C1-C4 alkyl optionally substituted with 1 to 5  substituents independently selected from the group consisting of halogen, cyano, hydroxyl,…and -C(O)NH-C1-C6 haloalkyl; and C3-6 cycloalkyl;…” The same formatting would also be helpful in Markush groups (iii) and (iv), as well as Markush group W (iii), (iv), and (v) (p. 9-10) and R13 (p. 11).
Claim 1, page 7, line 2 of the R11 Markush group, recites “alkycycloalkyl” which is a misspelling of “alkylcycloalkyl”.
Claim 1, pages 7 and 8, in Markush group (ii) for W (line 18 of page 7 and line 2 and 7th-to-last line of page 8), page 9 in Markush group (iv), page 10 in Markush group (v), and claim 2 p. 15 (fifth-to-last line), Markush group (iv) (p. 17), p. 19 (lines 4 and 22), p. 21 (lines 17-18), p. 22 (line 1), recite “selected from the group O, S, and N”, which would be more consistent with the claim language if replaced with “selected from the group consisting of O, S, and N”. The same applies to Markush group (v), Markush group W (iv) (p. 9), R13 (p. 11, multiple recitations) and Y (p. 13-14 multiple recitations) which contain the same Markush limitation.
Claim 1, page 8, in Markush group (ii) for W, recites “selected from the group O, S, B, and N”, which would be more grammatically correct and consistent with the claim language if replaced with “selected from the group consisting of O, S, B, and N”.
Claim 1, page 11, recites a Markush group for R13 that contains several nested Markush groups. The same problematic issue pertains to the Markush group on page 12 describing R11 and W forming a ring and the Markush group “Y” on page 13. The claim would be clearer if the Markush groups were separated using strategic formatting such as indentations and semicolons.
Claim 1, page 12, recites a Markush group wherein R11 and W from “X” moieties 
    PNG
    media_image10.png
    197
    223
    media_image10.png
    Greyscale
 or 
    PNG
    media_image11.png
    193
    192
    media_image11.png
    Greyscale
 form a ring “optionally containing 1 or 2 heteroatoms selected from the group consisting of N, S, and O”. Since the ring already contains one N, the limitation would be clear if written as follows: “optionally containing 1 or 2 other heteroatoms…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2, 4-5, 7-8, 10, and 18 are rejected under 35 U.S.C. 112(b) being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1, page 5, recites the proviso that (i) not more than two of W1, W2, W3 and W4 are nil. This renders the claim indefinite because the definitions of W1 and W2 do not include nil, which creates confusion as to scope that was intended. It is unclear whether W1 and W2 were intended to include nil when this embodiment is being implied by proviso (i).
Claim 1, page 5, recites proviso (ii), which states that not more than two of W1, W2, W3, and W4 are -O-, -S-, -S(O)-, -S(O2)-, -NR9, or -C(O)-. This proviso fails to distinctly claim the invention because the definitions of W1 and W2 do not encompass -S(O)- and -S(O2)-. It is unclear whether W1 and W2 were intended to include the embodiments -S(O)- and -S(O2)- when the proviso is attempting to exclude them under certain conditions.
Claim 1, page 5, recites proviso (iii), which states if two of W1, W2, W3, and W4 are -O- and/or -S- then at least one carbon atom is present between them. This renders the claim indefinite because the provisos at lines 9-10 exclude the possibility of W1 and W2 being -O- and/or -S- at the same time. Furthermore, the definition of W1 and W2 do not allow for the option of there being a carbon atom in between W1 and W2. Consequently, the scope of W1 and W2 is unclear.
Claim 1, page 5, recites proviso (iv) that refers to “the ring formed by W1, W2, W3, and W4”. This limitation lacks antecedent basis in the claim because there is no such “ring” that contains W1, W2, W3, and W4 simultaneously.
Claims 2, 4-5, 7-8, 10, and 18 are indefinite for inherently containing the indefinite limitations of claim 1 that were outlined above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 10, and 18 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Bindschaedler et al. US 2014/0364466 A1.
Bindschaedler et al. teaches isothiazoline compounds of formula I, 
    PNG
    media_image12.png
    260
    362
    media_image12.png
    Greyscale
, and agricultural and veterinary compositions thereof comprising a liquid or solid carrier. The compounds and compositions are used for combating or controlling invertebrate pests. See, e.g., Abstract, claim 114 and paragraph [0102]. Examples of anticipatory compounds are those having a structure of formula Ia.14,
    PNG
    media_image13.png
    290
    426
    media_image13.png
    Greyscale
, and Ia.15,
    PNG
    media_image14.png
    283
    443
    media_image14.png
    Greyscale
. 
R6 is as defined in tables 441 to 680, which include H, Me, Et, Pr, i-Pr, and n-Bu for example. R2a, R2b, R2c and R4 are as defined in Table A. Compounds A-12 to A-14, A-17, A-21, A-37 to A-39, A-42, and A-46 are representative. See tables 441 to 446 (paragraphs [0610]-[0621]), p. 42 and p. 62. 

    PNG
    media_image15.png
    112
    838
    media_image15.png
    Greyscale

    PNG
    media_image16.png
    138
    824
    media_image16.png
    Greyscale

    PNG
    media_image17.png
    41
    829
    media_image17.png
    Greyscale

    PNG
    media_image18.png
    43
    799
    media_image18.png
    Greyscale

    PNG
    media_image19.png
    142
    852
    media_image19.png
    Greyscale

    PNG
    media_image20.png
    50
    850
    media_image20.png
    Greyscale

    PNG
    media_image21.png
    54
    849
    media_image21.png
    Greyscale


These compounds and compositions thereof anticipate the claimed invention as follows:
Claim 1, a compound of formula (I), 
    PNG
    media_image6.png
    394
    579
    media_image6.png
    Greyscale
, wherein:
A1 is CF3, A2 is S, 
R1 is H, 
R2 is Br or CF3,
R3 is H, Cl, Br, or F,
R4 is Br,
R5 is H,
(or, in the alternative, R2 is Br, and R4 is Br or CF3)
Q is
    PNG
    media_image7.png
    194
    319
    media_image7.png
    Greyscale
, A4=A5=A6=CH,
q is 1, R6 is H or Me,
X is 
    PNG
    media_image8.png
    198
    188
    media_image8.png
    Greyscale
, W is H, Me, Et, Pr, i-Pr, or n-Bu, and R11 is Me or Et
(or, in the alternative, R11 is H, Me, Et, Pr, i-Pr, or n-Bu, and W is Me or Et).

Claim 2, wherein W is H, Me, Et, Pr, i-Pr, or n-Bu.
Claim 10, wherein A1 is CF3. 
Claim 18, a composition comprising the compound and one acceptable carrier.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, 7, 8, 10, 12-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Heckeroth et al. US 2011/0059988 A1 in view of Kousaka et al. US 2011/0144349 A1.
Heckeroth et al. teaches isoxazoline compounds of formula I, 
    PNG
    media_image22.png
    194
    439
    media_image22.png
    Greyscale
, and parasiticidal compositions thereof for controlling pests, 
such as fleas. Preferred compounds include 5-39, 
    PNG
    media_image23.png
    190
    518
    media_image23.png
    Greyscale
, and 
5-41, 
    PNG
    media_image24.png
    194
    514
    media_image24.png
    Greyscale
, which have a 3,4,5-trisubstituted phenyl ring (using conventional numbering shown here:
    PNG
    media_image25.png
    178
    205
    media_image25.png
    Greyscale
). See, e.g., paragraphs [0028] and [0185], p. 13, claims 1 and 31, and Table 5. Heckeroth et al. does not teach positional isomers that have a 3,5,6-trisubstituted phenyl ring, such as 
    PNG
    media_image26.png
    166
    431
    media_image26.png
    Greyscale
 and 
    PNG
    media_image27.png
    161
    431
    media_image27.png
    Greyscale
, respectively.
Kousaka et al. teaches compounds of Formula (I), 
    PNG
    media_image28.png
    199
    605
    media_image28.png
    Greyscale
, “having excellent pest control effect” against insects such as Siphonaptera, which is a biological classification for fleas. According to Formula (I), one or more “X” substituents may be attached to any position of the phenyl ring. Preferably, m is 1 to 3, and X is halogen, C1-4 alkyl or C1-4 haloalkyl (“most preferred examples include a chlorine atom, a bromine atom and a trifluoromethyl”). See, e.g., claim 1, and paragraphs [0084], [0181], and [0297].
A PHOSITA would have found been motivated to prepare the compounds taught by Kousaka because they would be expected to have “excellent pest control effect”. Since Kousaka teaches that one or more “X” substituents may be attached to any position of the phenyl ring, a PHOSITA would have understood that positional isomers of X would be expected to have similar pest controlling properties. Therefore, a PHOSITA would have expected that positional isomers of 5-39, 
    PNG
    media_image23.png
    190
    518
    media_image23.png
    Greyscale
, and 5-41, 
    PNG
    media_image24.png
    194
    514
    media_image24.png
    Greyscale
, such as such as 
    PNG
    media_image26.png
    166
    431
    media_image26.png
    Greyscale
 and 
    PNG
    media_image27.png
    161
    431
    media_image27.png
    Greyscale
, respectively, would be useful as pest control agents because these compounds and their isomers are encompassed by Formula (I), 
    PNG
    media_image28.png
    199
    605
    media_image28.png
    Greyscale
. Compounds 5-39 and 5-41 would have served as valid starting compounds for modification because Heckeroth et al. provides in vivo data showing they are highly efficacious towards erradicating fleas. Since Kousaka et al. also teach that their compounds may be used against fleas, a PHOSITA would have found it obvious to prepare the positional isomers of compounds 5-39 and 5-41 and compositions thereof in order to obtain new products for controlling fleas based on the compounds 
    PNG
    media_image26.png
    166
    431
    media_image26.png
    Greyscale
 and 
    PNG
    media_image27.png
    161
    431
    media_image27.png
    Greyscale
. This would have rendered the claimed invention obvious as follows:
Claim 1, a compound of formula (I), 
    PNG
    media_image6.png
    394
    579
    media_image6.png
    Greyscale
, wherein:
A1 is CF3, A2 is O, 
R1 is H, 
R2 is CF3,
R3 is H, 
R4 is Cl,
R5 is Cl or F,
Q is
    PNG
    media_image7.png
    194
    319
    media_image7.png
    Greyscale
, A4=A5=A6=CH,
q is 1, R6 is Me,
X is 
    PNG
    media_image8.png
    198
    188
    media_image8.png
    Greyscale
, R11 is H, W is C1-alkyl substituted with -C(O)NH-C2-alkyl trisubstituted with fluoro.

Claim 2, wherein W is C1-alkyl substituted with -C(O)NH-C2-alkyl trisubstituted with fluoro.
Claims 4-5, wherein R1 is H, R2 is CF3, R3 is H, R4 is Cl and R5 is halogen.
Claims 7-8, wherein R1 is H, R2 is CF3, R3 is H, R4 is Cl and R5 is F. 
Claim 10, wherein A1 is CF3
Claims 12-16, wherein the compound is 2-methyl-N-[2-oxo-2-(2,2,2-trifluoroethylamino) ethyl]-4-[(5S or R)-5-[3-chloro-2-fluoro-5-(trifluoromethyl)phenyl]-5-(trifluoromethyl)-4Hisoxazol-3-yl]benzamide. (The racemic compound
    PNG
    media_image27.png
    161
    431
    media_image27.png
    Greyscale
renders obvious both the R- and S-isomers since the racemate contains both isomers, each of which a PHOSITA would immediately envisage as being present.)
Claim 18, a composition comprising the compound and one acceptable carrier.

Conclusion  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached during 10 am-6 pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amanda L. Aguirre/Primary Examiner
Art Unit 1626